Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
 
Status of Application and Claims
Claims 4, 13 and 15-22 are pending.
Claims 4, 13 and 15-22 are amended or newly added in the Applicant’s filing on 5/21/2021.
This office action is being issued in response to the Applicant's filing on 5/21/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4, 13 and 15-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a system for performing a method comprising: receiving requests sent from a consumer for services from service providers, wherein the request is recorded; determining a location of the consumer, wherein the identified location of the consumer is determined at the time of the request; the consumer continuously reporting and updating the location information; searching the location of the service providers, wherein the identified location of the service providers are continuously updated and are determined at the time of the request; comparing the location information of the consumer and the location information of the service provider; notifying via a communication to the consumer a list sorted by distance from the consumer to the service provider; notifying via a communication to the service provider that the consumer is searching for the service provider that meets a profile of at least one or more service providers;  the service providers responding to the request, wherein the response is ok or no, wherein if the response is “ok” the consumer and the 
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to locate service providers for a consumer, which is a method of managing commercial interactions and business relations, and thus is grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Alternatively, these limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to locate service providers for a consumer, which is a group of processes (i.e. observations, evaluations, judgments, and opinions) that can be performed in the human mind, and thus is grouped as a mental process. Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a first and second mobile device, a database, GPS, a server and a network. (see Claim 15).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.

Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 13 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 13 and 15-22 are replete with structural and language issues.
	For example, Claim 15 recites: 
[a] computer system, comprising: 
a network communication interface providing network connectivity, over one or more networks, to and from a Service-Provider application executing on mobile computing devices of Service-Providers and Consumers; 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the computer system to control Consumer to Service-Provider matching functionality using a request, the method being performed by one or more processors and comprising:

	The preamble establishes that the claimed invention is a computer system. The computer system is in communication with other devices (i.e. mobile computing devices). The instructions cause the computer system (not the other devices) to perform certain method steps. 
	As the claimed invention pertains to the computer system and the method steps performed by the computer system, the method steps should be written from the perspective of the computer 
	However, the claims constantly recite processes that are being performed on the other devices. 
	For example, the claims recite: 
g. notifying via a communication over the one or more networks to the second mobile device via a publish/subscribe message passing architecture and either displaying on a table on a display of a mobile device in the possession of the Service Provider or calling from a remote server or texting via a SMS text message from a remote server or emailing from a remote server to notify the Service Provider. that the Consumer is searching for the Service Providers that meet a profile of at least one of the one or more Service Provider(s).

	Additionally, the claims recite structural elements where it is unclear whether the recited structural elements are part of the system or outside the system.
	For example, the claim recites:
a. receiving, over the one or more networks, requests sent from the Consumer for services from Service Providers, wherein the request is sent from a first mobile device, wherein the request enters into a database on a remote server.

	Is the remote server and the database (a component element of the remote server) part of the claimed computer system, or a separate and distinct element outside the claimed computer system? If it is part of the system, Examiner assumes that the computer system is storing (entering) the request in the database. If it is not part of the system, Examiner assumes that the computer system is transmitting (entering) the request to the database. 
	Examiner also assumes that the remote server is remote from the perspective of the mobile device rather than remote from the computer system. Is that correct?
	Claim 15 also recites:
b. determining, over the one or more networks, a location of the Consumer, wherein the first mobile device is in the possession of communication with the Consumer, wherein the first mobile device has global positioning system (GPS) enabled, wherein GPS identifies location information of the first mobile device, and wherein the identified location of the Consumer is determined at the time of the request.

	Is the computer system “determining” a location of the consumer (i.e. via processing data on a processor) based upon data received “over the one or more networks?” 
	Examiner notes that, as the mobile device is outside the computer system, the processes being performed by the mobile device are outside the scope of the invention. 
	Claim 15 also recites:
c. the system receiving from the first mobile device continuously reports and updates the GPS location information to the database on a remote server;

	Is the system continuously receiving new reports and updates from the mobile device, or is the system continuously transmitting new reports and updates to the remote server?
	Examiner notes that neither steps (b) or (c) positively recites that the system receives GPS location information, although step b can be interpreted as the receipt of information pertaining to “a location of a Consumer.” 
	Additionally, GPS functions that are performed by the mobile device are outside the scope of the invention. 
	Step (c) recites “a remote server.” Examiner assumes that Applicant means “the remote server,” referencing the remote server first established in step (a). Is that correct?
	Claim 15 also recites:
d. searching the location of the Service Providers having a second mobile device, wherein the second mobile device is GPS enabled, and wherein GPS determines location information of the second mobile device, wherein the identified location of the Service Providers are continuously updated and are determined at the time of the request and wherein the information provided by Service Providers are stored on the database on a remote server via a publish/subscribe message passing architecture.

In addition to the issues pertaining to “a remote server” and functions performed by the second mobile device being outside the system, what is “searching the location of the Service Providers having a second mobile device?” Does this mean that the computer has previously received location data pertaining to service providers and is searching the location data already collected, or that the computer is requesting location data from service providers? Because Claim 15 does not recite that the computer system has performed method steps to secure such information. As such, Claim 15 appears to be incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
Claim 15 recites:
f. notifying via a communication over a network to the first mobile device, and displaying from a list sorted by distance from the first mobile device of the Consumer to the Service Provider the location of available Service Providers superimposed on a map;

Is the computer system notifying and displaying? Or is the computer system notifying the first mobile device and the first mobile device is displaying information?
Claim 15 recites:
h. the mobile devices in the possession of the Service Providers responding to the request over the one or more networks, wherein the response is “ok” or “no,” wherein if the response is "ok" the Consumer and the one or more Service Providers are matched, and wherein if the response is "no" additional requests are initiated if there are anymore left on list after a set period of time has passed via a list of available Service Providers and sort by either distance from the Consumer or the price range, based on location data from a first mobile device's hardware sent to the server via publish/subscribe message passing architecture with text messages; 

Assuming that the list was sorted based upon price range, the claims do not recite transmission, retrieval or generation of any price information. Claim 15 appears to be incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
Claim 16 recites:
a. the Consumer entering a radius, wherein radius is an area around a specified geographic reference point; and
b. determining whether at least one of the one or more Service Providers are within a radius.

Does Applicant mean that determining whether at least one of the one or more Service Providers are within the radius (i.e. the radius entered in step (a))?
This claim appears to recite a method step not performed by the computer (i.e. the Consumer entering a radius) while this is a system claim with the method steps being performed by the computer.
The claim does not recite that the determination (i.e. whether the service provider is within a radius or outside a radius) has any impact on the functioning of the system. Is that correct?
Claim 22 recites:
wherein the distance of the location information of the first mobile device that is in the possession of the Consumer and the location information of the second mobile device that is in the possession of the Service Provider is calculated by software on a remote server and used to determine if the Consumer is within the Service Provider's service area for payment validation.	Claim 22 is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim 22 states “within the Service Provider's service area for payment validation.” Claim language fails to indicate what constitutes a “service area.” As said service area could be any area, said claim limitation fails to establish any limitations upon whether “the Consumer is within the Service Provider's service area for payment validation.”
Applicant is requested to review all pending claims and make corrections as needed.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites that location and availability information is communicated via a phone call (i.e. a means of auditory communication).
However, Claim 15 recites that location and availability information is communicated via a map (i.e. a means of visual communication).
Visual communication via a map precludes auditory communication via phone call. Claim 4 contradicts Claim 15.
Claim 18 recites that the consumer manually enters a specified geographic reference point.
However, Claim 15 recites that the geographic reference point (i.e. the location) is being determined by the mobile device’s GPS system. At least, that is being implied. Or is the GPS location information in Claim 15 not being used?
If the location information in Claim 15 is being generated by the mobile device’s GPS functionality, then the location information is not being manually inputted. Claim 18 contradicts Claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Applicant is requested to review all pending claims and make corrections as needed.

Because Claims 4, 13 and 15-22 are so indefinite, no art rejection is warranted as substantial guesswork would be involved in determining the scope and content of these claims. see In re Steele, 134 Ex parte Brummer, 12 USPQ2d, 1653, 1655 (BPAI 1989); and In re Wilson, 65 USPQ 494 (CCPA 1970).  Prior art pertinent to the disclosed invention is nevertheless cited and applicants are reminded they must consider all cited art under Rule 111(c) when amending the claims to conform with 35 U.S.C. 112.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 13 and 15-22 is/are under pre-AIA  35 U.S.C. 103(a) as obvious over Greenstein (US PG Pub. 2006/0136254) in view of Chang (US Patent 7,751,971) and Liming (US PG Pub. 2002/0055924)
`	Regarding Claim 15, Greenstein discloses a computer system comprising:
a network communication interface providing network connectivity, over one or more networks (internet), to and from a Service-Provider application executing on mobile computing devices (cellphone) of Service-Providers (providers of transportation services) and Consumers (see fig. 3; para. 26)
one or more processors (computer). (see fig. 3; para. 26); and
a memory storing instructions that, when executed by the one or more processors, cause the computer system to controlling serving consumer to service-provider matching functionality using a request, the method being performed by one or more processors and comprising the steps of:
a.    receiving, over the one or more networks (internet), requests sent from the consumer for services (request for transportation) from one or more service providers (transportation providers), wherein the request is sent from a first mobile device (cellphone), wherein the request is enters into a database (data processor/storage device) on a remote server. (see fig. 3; para. 24-26);
b.    determining, over the one or more networks (internet), a location of the consumer, wherein the first mobile device is in the possession of the consumer, wherein the first mobile device (cellphone) has global positioning system (GPS) enabled, wherein GPS identifies location information of the first mobile device (cellphone), and wherein the identified location of the consumer is determined at the time of the request. (see fig. 3; para. 21);
c.    the system receiving from the first mobile device (cellphone) reporting the GPS location information (from the GPS satellites) to the database on a remote server. (see para. 21 and 33);
d.    searching the location of service providers having a second mobile device, wherein the second mobile device is GPS enabled, and wherein GPS determines location information of the second mobile device, wherein the identified location of the service providers are continuously updated (progress is tracked) and are determined at the time of the request and wherein the information provided service providers are stored on the database on a remote server. (see fig. 3; para. 21 and 26);
e.    comparing the location (GPS) information of the first mobile device (cellphone) with the location information of the second device. (see para. 26);
f.    notifying via a communication over a network (internet) to the first mobile device, and displaying information to the consumer. (see para. 4 and 9-17);
g.    notifying via a communication over the one or more networks (internet) to the second mobile device and either displaying or calling to notify that the consumer is searching for the one or more service providers (transportation) that meets a profile of at least one of the one or more service provider (as a transportation provider). (see para. 26);
h.    the mobile devices in the possession of the service providers responding to the request over the one or more networks, wherein the response is ok 
i.    locating the first mobile device and the second mobile device comprises at least one GPS coordinates (GPS). (see para. 21 and 33);
j. 	determining if the location of the first mobile device is within a distance set (within 5 minutes of location) by the consumer of the service provider as determined by location of the second mobile device before a transaction is approved. (see para. 26);
k.    notifying via a communication over the one or more networks, to the first mobile device (cellphone) from a remote server, and displaying, that at least one of the service providers has accepted the request from the consumer via a communication from a remote server (via identification of the transportation). (see para. 21);
l.    displaying the location and price of the service provider to the first mobile device. (see para. 26 and 35-36); and
m. notifying, over the one or more networks, the first mobile device that either a available service provider has been found, as requested by the consumer, or a service provider could not be found via a communication over a network individual service providers from a list to the first mobile device until the list has been exhausted or mobile device in the possession of a service provider has accepted the request from the consumer via a communication from a remote server and saving the results on a database on a remote server. (see para. 26); 
n. updating the location of the second mobile device (to track progress), over the one or more networks that receive the messages. (see para. 21).

Greenstein does not explicitly teach a system wherein the steps performed include the first mobile device continuously reports and updates the GPS location information to the database on a remote server; or updating the location of the first mobile device, although Greenstein discloses consumer data changes as the consumer moves which means the mobile device continuously reports and updates the GPS location. (see para. 24).


Greensburg does not explicitly teach a system wherein the steps performed comprise notifying via a communication over the one or more networks to the second mobile device via a publish/subscribe message passing architecture a service provider. However, Greensburg does disclose a system wherein the steps performed comprise notifying via a communication over the one or more networks a service provider. (see para. 4). The dispatcher is a publish/subscribe message passing architecture, as the dispatcher filters and routes requests from the requestor (i.e. publisher) to the service provider (i.e. subscriber). 
Regardless, Liming discloses a method wherein the communication of data is conducted via a publish/subscribe message passing architecture. (see para. 93 and 184).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Greenstein to incorporate a publish/subscribe message passing architecture, as disclosed by Liming, as such an architecture is a standard and conventional means of communicating data in a computer system.

Greensburg does not recite a system wherein information is displayed from a list sorted by distance from the first mobile the first mobile device of the consumer to the service provider the location of available service providers superimposed on a map, although Greensburg discloses the system accesses maps. (see para. 24).
However, these differences (i.e. the information displayed) is only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).

Regardless, Chang discloses a system wherein the steps performed comprise:
notifying via a communication network to the first mobile device, and displaying from a list sorted by distance from the first mobile device of the consumer to the service provider (taxis) the location of available service providers superimposed on a map. (see col. 7, line 35-50);
sorting (ranking) by either distance from the consumer or price range (cost), based on location data from a first mobile device’s hardware sent to the server. (see col. 7, lines 22-35); and
sorting (ranking) the list based on distance on location data from a first mobile device and a second mobile device. (see col. 7, lines 22-35);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Greenstein and Liming to incorporate the sorting data, as disclosed by Chang, thereby enabling the organization of data retrieved based upon the established criteria submitted, as disclosed by Greenstein. 

Greensburg does not explicitly teach a system wherein the steps performed comprise texting via a SMS text message with the service provider, although Greensburg discloses a system wherein the steps performed comprise texting via a SMS text message with the customer. (see para. 30-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Greensburg, Chang and Liming to allow all parties to communicate via text, as disclosed by Greensburg, as communication via text messages are a standard and conventional means of communication.

Regarding Claim 4, Greenstein discloses a system location information and availability of the service providers are communicated via means from a group consisting of a Short Message Service (SMS) text message, an email, a phone call, an automated phone call, or a message displayed on an electronic bulletin board accessible on the Internet. (see para. 31).
Regarding Claim 13, Greenstein recites a system wherein a specified geographic reference point is automatically determined by the first mobile device (GPS). (see para. 3).
Regarding Claim 16-22 such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims. 

Response to Arguments
Applicant’s arguments with respect to the previously asserted §101 rejection have been considered but are not persuasive and are addressed below. Applicant’s arguments with respect to previously asserted §103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Warning Against Pro Se Representation
Regarding Applicant’s self-prosecution of this application, this Examiner must reiterate the agency’s caution concerning self-prosecution of patent applications, as an examination of this application reveals that that the Applicant is wholly unfamiliar with patent prosecution procedure, and should consider securing the services of a registered patent attorney or agent to prosecute the application. 
Examiner is having extreme difficulty following the Applicant’s arguments but will attempt to respond as the Applicant’s arguments can best be interpreted.

§101 Rejection
Applicant argues:
The examiner asserts that a practitioner skilled in the art would not be able to understand that given Fig. 1 and in the specification [0041] as is provided below:

[0041] " .... Service-Provider candidates are matched with Consumers 140 based on the Service-Providers position in an array 150. The method accepts Consumer information 120 and Service-Provider information 130 and sends the selected Service-Provider 160 a communication (SMS text message, email, phone call, or table update to a webpage the Service-Provider is views) 170 . ... "

the remove [sic] server performs the sorting of the list of service-providers and sends out the communication to the service-providers. Thus the remote server performs the functionality of the publish/subscribe architecture. However what is added is the ability 

The Examiner respectfully disagrees.
The Examiner did not assert and does not assert that a practitioner skilled in the art would not be able to understand that, based on fig. 1 and para. 41, that a publish/subscribe architecture is being utilized. The specification clearly states that a publish/subscribe architecture is being utilized.
	The Examiner asserted and continues to assert that it would not be apparent to a practitioner skilled in the art, based on fig. 1 and para. 41, that there was a technical problem (i.e. existing publish/subscribe architecture was not able to process text and phone calls) and that the claimed invention improves computer technology with a technological solution (i.e. improved publish/subscribe is now able to process text and phone calls).  
	The October 2019 Update: Subject Matter Eligibility memorandum recites:
 The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”). see October 2019 Update, p. 12 – emphasis added.

	The specification merely states that the publish/subscribe architecture is utilized in conjunction with text or phone call data. Nothing more. There is no indication or suggestion in the specification that there is a technical problem (i.e. existing publish/subscribe architecture was not able to process text and phone calls) nor that the claimed invention constitutes a technological solution (i.e. a solution that enables publish/subscribe is now able to process text and phone calls where it previously could not).
	The Applicant continually states that the specification constitutes “a technical solution to a technical problem.” see Arguments, p. 10. Specifically, the Applicant continually asserts that the system “now allows for a more efficient manner of communication and coordination (which involves a remote server) for a Consumer which is trying to find an available Service Provider.” see Arguments, p. 10. 
	First, DDR Holdings, LLC v. Hotels.com (Fed. Cir. 2014) stated:
. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. see DDR Holdings, LLC v. Hotels.com, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).

	Inefficiency in a process is not a technical problem (i.e. a problem specifically arising in the realm of computers). Inefficiencies in a process is a business problem that exists in the pre-Internet world outside of computers.
	Second, Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016) stated:
The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 U.S. App. LEXIS 11687, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) – emphasis added.

	The claimed invention is not an improvement to computer technology or computer functionality. Rather, the claimed invention is applying a computer’s existing capabilities to implement a particular abstract idea. As in Electric Power Group, the focus of the claimed invention is not on an improvement in computers as tools but on improving an abstract idea (i.e. efficiency of communication and coordination between service providers and consumers) that use computers as tools.
	
	Applicant also argues that the previous office actions have failed to provide sufficient evidence that the claimed computer functions were well-understood, routine and conventional to satisfy Step 2B of the §101 Guidelines. see Arguments, p. 13.

	The Examiner previously provided evidence consisting of court-recognized well-understood, routine and conventional activity taken from MPEP §2106.05 and buttressed those court-recognized functions with multiple pieces of prior art for each well-understood, routine and conventional activity. see Non-Final Rejection issued 03/03/2020, pp. 17-21. 
	Applicant asserts that “the mere fact that is disclosed in a piece prior art, for example, does not mean it is well-understood, routine and conventional.” see Arguments, p. 13.
	The Examiner agrees. The mere fact that a computer function is disclosed “in a [singular] piece of prior art” does not mean it is well-understood, routine and conventional. However, when a computer function is disclosed across multiple pieces of prior art that does indicate that the computer function is well-understood, routine and conventional.

	Applicant also argues:
The system is a distributed system that communicates over a computer network. The the [sic] mobile device is part of the distributed system. The specification has been amended to reflect a mobile device (which [sic] is part of the distributed system and thus part of the "system" in possession of a Service Provider is performing an action. The there are no outside actors in the claims anymore. see Arguments, p. 14.

	The Examiner assumes that the Applicant means that they have amended the claims not the specification. No proposed amendments to the specification were provided and amendments to the specification would constitute new matter.
	The Examiner respectfully disagrees that the mobile devices are part of the claimed system.
	Claim 15 recites: 
[a] computer system, comprising: 
a network communication interface providing network connectivity, over one or more networks, to and from a Service-Provider application executing on mobile computing devices of Service-Providers and Consumers; 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the computer system to control Consumer to Service-Provider matching functionality using a request, the method being performed by one or more processors and comprising:

a. receiving, over the one or more networks, requests sent from the Consumer for services from Service Providers, wherein the request is sent from a first mobile device, wherein the request enters into a database on a remote server.



	Applicant also argues:  
Furthermore, because claim 1 is directed to subject matter that is novel and non-obvious, claim 1 also includes specific limitations other than what is well-understood, routine, and conventional in the field. see Arguments, p. 14.

The Examiner respectfully disagrees.
	Even if the subject matter was novel and non-obvious, a finding of novelty or non-obviousness does not necessarily lead to the conclusion that subject matter is patent eligible.  “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.” see Assn for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972, 1979 (2013).  Indeed, "[t]he 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories of possibly patentable subject matter.” see Diamond v. Diehr, 209 USPQ 1, 9 (1981); see also Mayo Collaborative Services v. Prometheus Laboratories, Inc., 101 USPQ2d 1961, 1973 (2012) (rejecting “the Government’s invitation to substitute §102, 103, and 112 inquiries for the better inquiry under §101”).

	Applicant also argues:
Still further, as discussed below, claim 1 also recites unconventional steps that confine the claim to a particular useful application in the field of on-demand transport services. see Arguments, p. 14.

	The Examiner respectfully disagrees.
	First, the claimed invention does not confine the invention to the field of on-demand transport services. The claims, as written, do not even recite on-demand transport services.
	Second, additional elements linking an abstract idea to a particular field of use is not evidence of the abstract idea being integrated into a practical application. see MPEP §2106.05(h).

	Applicant also argues:
Conventional Service Provider to consumer matching systems of 2011 would contact


	Even if this is accurate, this does not constitute an improvement to the functioning of a computer or computer technology under existing §101 Guidelines.
	As noted by the Applicant, in 2011 there were consumer matching systems to match consumers with potential service providers. 
	Examiner asserts that in 2011 publish/subscribe architecture was well-understood, routine and conventional in the computer field.
	The Applicant is merely utilizing applying a computer’s existing capabilities (i.e. computer automation and existing messaging architecture) to implement a particular abstract idea as in Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016). The Applicant is not improving the functioning of a computer or computer technology under existing §101 Guidelines.

	As an aside, the Examiner notes that a publish/subscribe model is a messaging pattern where senders of messages (i.e. publishers) do not message specific receivers (i.e. subscribers) but instead their messages are filtered and the receivers (i.e. subscribers) only receive a subset of the total messages. This message communication architecture pre-dates computers and is not even computer-centric additional element.  
	For example, when a consumer needs a taxi, they do not directly contact specific taxi drivers. The consumer contacts a dispatcher and the dispatcher filters their requests, routing certain requests to certain taxi drivers. 
	
	Applicant also argues:
The technical ability for generic computers to match consumers or service providers via both a table update of messages to the service provider automatically from a remote server, or via SMS text messages or phone calls in 2011 was unconventional and meets the significantly more standard for 101 rejections. If the examiner does not recognize this, it is respectfully requested that he provides a finding that was conventional for a skilled practitioner of the art in 2011. see Arguments, p. 15.

	The Examiner respectfully disagrees. 
	First, the argued claim limitation, step (g), recites computer functions performed in the alternative (i.e. A or B). The computer system, as claimed, does not perform both. The computer system, as claimed, performs one of the recited computer functions. 
	Second, the computer functions performed on the mobile device is outside the scope of the claimed invention. The method step is performed by the computer system in communication with the mobile device. The computer system performs the method step of “notifying via a communication over the one or more networks to the mobile device via a publish/subscribe message” information.  
	Additionally, receiving and transmitting data over a network is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, mere data gathering is insignificant extra-solution activity. see MPEP §2106.05(g).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.